Exhibit 10.75

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 27, 2004 by and between VORNADO REALTY TRUST, a Maryland real estate
investment trust (the “Company”), and GSEP 2004 Realty Corp., a Delaware
corporation (the “Holder”) and wholly-owned subsidiary of Goldman Sachs 2004
Exchange Place Fund, L.P., a Delaware limited partnership.

 

WHEREAS, the Holder is receiving on the date hereof Series D-11 Preferred Units
of limited partnership interest (“Units”) in Vornado Realty L.P., a Delaware
limited partnership (the “Partnership”);

 

WHEREAS, in connection therewith, the Company has agreed to grant to the Holder
the Registration Rights (as defined in Section 1 hereof);

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing and the
mutual covenants and agreements hereinafter set forth, hereby agree as follows:

 


SECTION 1.  REGISTRATION RIGHTS


 

If Holder receives Series D-11 7.2% Cumulative Redeemable Preferred Shares of
Beneficial Interest, liquidation preference $25.00 per share, of the Company
(“Preferred Shares”) upon redemption of Units (the “Redemption Shares”) pursuant
to the terms of the Second Amended and Restated Agreement of Limited Partnership
of the Partnership, as the same may be amended from time to time (the
“Partnership Agreement”), then, unless such Redemption Shares are issued to the
Holder pursuant to an Issuer Registration Statement as provided in Section 2
below, Holder shall be entitled to offer for sale pursuant to a shelf
registration statement, the Redemption Shares, subject to the terms and
conditions set forth in Section 3 hereof (the “Registration Rights”).

 


SECTION 2.  ISSUER REGISTRATION STATEMENT


 

Anything contained herein to the contrary notwithstanding, in the event that the
Redemption Shares are issued by the Company to Holder pursuant to an effective
registration statement (an “Issuer Registration Statement”) filed with the
Securities and Exchange Commission (the “Commission”), the Company shall be
deemed to have satisfied all of its registration obligations under this
Agreement.

 


SECTION 3.  DEMAND REGISTRATION RIGHTS


 


3.1  (A)    REGISTRATION PROCEDURE.  UNLESS SUCH REDEMPTION SHARES ARE ISSUED
PURSUANT TO AN ISSUER REGISTRATION STATEMENT AS PROVIDED IN SECTION 2 HEREOF,
THEN SUBJECT TO SECTIONS 3.1(C) AND 3.2 HEREOF, IF THE HOLDER DESIRES TO
EXERCISE ITS REGISTRATION RIGHTS WITH RESPECT TO THE REDEMPTION SHARES, THE
HOLDER SHALL DELIVER TO THE COMPANY A WRITTEN NOTICE (A “REGISTRATION NOTICE”)
INFORMING THE COMPANY OF SUCH EXERCISE AND

 

--------------------------------------------------------------------------------


 


SPECIFYING THE NUMBER OF SHARES TO BE OFFERED BY SUCH HOLDER (SUCH SHARES TO BE
OFFERED BEING REFERRED TO HEREIN AS THE “REGISTRABLE SECURITIES”).  SUCH NOTICE
MAY BE GIVEN AT ANY TIME ON OR AFTER THE DATE A NOTICE OF REDEMPTION IS
DELIVERED BY THE HOLDER TO THE PARTNERSHIP PURSUANT TO THE PARTNERSHIP
AGREEMENT, BUT MUST BE GIVEN AT LEAST FIFTEEN (15) BUSINESS DAYS PRIOR TO THE
CONSUMMATION OF THE SALE OF REGISTRABLE SECURITIES.  AS USED IN THIS AGREEMENT,
A “BUSINESS DAY” IS ANY MONDAY, TUESDAY, WEDNESDAY, THURSDAY OR FRIDAY OTHER
THAN A DAY ON WHICH BANKS AND OTHER FINANCIAL INSTITUTIONS ARE AUTHORIZED OR
REQUIRED TO BE CLOSED FOR BUSINESS IN THE STATE OF NEW YORK OR MARYLAND.  UPON
RECEIPT OF THE REGISTRATION NOTICE, THE COMPANY, IF IT HAS NOT ALREADY CAUSED
THE REGISTRABLE SECURITIES TO BE INCLUDED AS PART OF AN EXISTING SHELF
REGISTRATION STATEMENT (PRIOR TO THE FILING OF WHICH THE COMPANY SHALL HAVE
GIVEN TEN (10) BUSINESS DAYS NOTICE TO THE HOLDER) AND RELATED PROSPECTUS THAT
THE COMPANY THEN HAS ON FILE WITH THE COMMISSION (THE “SHELF REGISTRATION
STATEMENT”) (IN WHICH EVENT THE COMPANY SHALL BE DEEMED TO HAVE SATISFIED ITS
REGISTRATION OBLIGATION UNDER THIS SECTION 3), WILL CAUSE TO BE FILED WITH THE
COMMISSION AS SOON AS REASONABLY PRACTICABLE AFTER RECEIVING THE REGISTRATION
NOTICE A NEW REGISTRATION STATEMENT AND RELATED PROSPECTUS (A “NEW REGISTRATION
STATEMENT”) THAT COMPLIES AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
COMMISSION RULES PROVIDING FOR THE SALE BY THE HOLDER OF THE REGISTRABLE
SECURITIES, AND AGREES (SUBJECT TO SECTION 3.2 HEREOF) TO USE ITS BEST EFFORTS
TO CAUSE SUCH NEW REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE
COMMISSION AS SOON AS PRACTICABLE.  (AS USED HEREIN, “REGISTRATION STATEMENT”
AND “PROSPECTUS” REFER TO THE SHELF REGISTRATION STATEMENT AND RELATED
PROSPECTUS (INCLUDING ANY PRELIMINARY PROSPECTUS) OR THE NEW REGISTRATION
STATEMENT AND RELATED PROSPECTUS (INCLUDING ANY PRELIMINARY PROSPECTUS),
WHICHEVER IS UTILIZED BY THE COMPANY TO SATISFY HOLDER’S REGISTRATION RIGHTS
PURSUANT TO THIS SECTION 3, INCLUDING IN EACH CASE ANY DOCUMENTS INCORPORATED
THEREIN BY REFERENCE.)  THE HOLDER AGREES TO PROVIDE IN A TIMELY MANNER
INFORMATION REGARDING THE PROPOSED DISTRIBUTION BY THE HOLDER OF THE REGISTRABLE
SECURITIES AND SUCH OTHER INFORMATION REASONABLY REQUESTED BY THE COMPANY IN
CONNECTION WITH THE PREPARATION OF AND FOR INCLUSION IN THE REGISTRATION
STATEMENT.  THE COMPANY AGREES (SUBJECT TO SECTION 3.2 HEREOF) TO USE ITS BEST
EFFORTS TO KEEP THE REGISTRATION STATEMENT EFFECTIVE (INCLUDING THE PREPARATION
AND FILING OF ANY AMENDMENTS AND SUPPLEMENTS NECESSARY FOR THAT PURPOSE) UNTIL
THE EARLIER OF (I) THE DATE ON WHICH HOLDER CONSUMMATES THE SALE OF ALL OF THE
REGISTRABLE SECURITIES REGISTERED UNDER THE REGISTRATION STATEMENT OR (II) THE
DATE ON WHICH ALL OF THE REGISTRABLE SECURITIES ARE ELIGIBLE FOR SALE PURSUANT
TO RULE 144(K) (OR ANY SUCCESSOR PROVISION) OR IN A SINGLE TRANSACTION PURSUANT
TO RULE 144(E) (OR ANY SUCCESSOR PROVISION) UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THE COMPANY AGREES TO PROVIDE TO HOLDER A REASONABLE
NUMBER OF COPIES OF THE FINAL PROSPECTUS AND ANY AMENDMENTS OR SUPPLEMENTS
THERETO.  NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY AT ANY TIME, IN ITS
SOLE DISCRETION AND PRIOR TO RECEIVING ANY REGISTRATION NOTICE FROM THE HOLDER,
INCLUDE ALL OF HOLDER’S REDEMPTION SHARES OR ANY PORTION THEREOF IN ANY SHELF
REGISTRATION STATEMENT.  IN CONNECTION WITH ANY REGISTRATION STATEMENT UTILIZED
BY THE COMPANY TO SATISFY HOLDER’S REGISTRATION RIGHTS PURSUANT TO THIS
SECTION 3, HOLDER AGREES THAT IT WILL RESPOND WITHIN TEN (10) BUSINESS DAYS TO
ANY REQUEST BY THE COMPANY TO PROVIDE OR VERIFY INFORMATION REGARDING HOLDER OR
HOLDER’S REGISTRABLE SECURITIES AS MAY BE REQUIRED TO BE INCLUDED IN SUCH
REGISTRATION STATEMENT PURSUANT TO THE RULES AND REGULATIONS OF THE COMMISSION.

 

2

--------------------------------------------------------------------------------


 


(B)  OFFERS AND SALES.  ALL OFFERS AND SALES BY THE HOLDER UNDER THE
REGISTRATION STATEMENT REFERRED TO IN THIS SECTION 3 SHALL BE COMPLETED WITHIN
THE PERIOD DURING WHICH THE REGISTRATION STATEMENT IS REQUIRED TO REMAIN
EFFECTIVE PURSUANT TO SECTION 3.1(A) OF THIS SECTION 3, AND UPON EXPIRATION OF
SUCH PERIOD HOLDER WILL NOT OFFER OR SELL ANY REGISTRABLE SECURITIES UNDER THE
REGISTRATION STATEMENT.  IF DIRECTED BY THE COMPANY, THE HOLDER WILL RETURN ALL
UNDISTRIBUTED COPIES OF THE PROSPECTUS IN ITS POSSESSION UPON THE EXPIRATION OF
SUCH PERIOD.


 


(C)  LIMITATIONS ON REGISTRATION RIGHTS.  EACH EXERCISE OF A REGISTRATION RIGHT
SHALL BE WITH RESPECT TO A MINIMUM OF THE LESSER OF (I) FIVE HUNDRED THOUSAND
(500,000) PREFERRED SHARES OR (II) THE TOTAL NUMBER OF REDEMPTION SHARES HELD BY
THE HOLDER AT SUCH TIME PLUS THE NUMBER OF REDEMPTION SHARES THAT MAY BE ISSUED
UPON REDEMPTION OF UNITS BY HOLDER.  THE RIGHT OF THE HOLDER TO DELIVER A
REGISTRATION NOTICE COMMENCES UPON THE FIRST DATE THE HOLDER IS PERMITTED TO
REDEEM UNITS PURSUANT TO THE PARTNERSHIP AGREEMENT AND THE HOLDER’S LIMITED
PARTNER ACCEPTANCE OF PARTNERSHIP AGREEMENT.  THE RIGHT OF THE HOLDER TO DELIVER
A REGISTRATION NOTICE SHALL EXPIRE ON THE DATE ON WHICH ALL OF THE REDEMPTION
SHARES HELD BY THE HOLDER OR ISSUABLE UPON REDEMPTION OF UNITS HELD BY THE
HOLDER ARE ELIGIBLE FOR SALE PURSUANT TO RULE 144(K) (OR ANY SUCCESSOR
PROVISION) OR IN A SINGLE TRANSACTION PURSUANT TO RULE 144(E) (OR ANY SUCCESSOR
PROVISION) UNDER THE ACT.  THE REGISTRATION RIGHTS GRANTED PURSUANT TO THIS
SECTION 3.1 MAY BE EXERCISED IN CONNECTION WITH AN UNDERWRITTEN PUBLIC OFFERING;
PROVIDED, THAT THE COMPANY SHALL HAVE THE RIGHT TO SELECT THE UNDERWRITER OR
UNDERWRITERS IN CONNECTION WITH SUCH PUBLIC OFFERING, WHICH SHALL BE SUBJECT TO
THE REASONABLE APPROVAL OF THE HOLDER.


 


3.2  SUSPENSION OF OFFERING.  UPON ANY NOTICE BY THE COMPANY, EITHER BEFORE OR
AFTER THE HOLDER HAS DELIVERED A REGISTRATION NOTICE, THAT A NEGOTIATION OR
CONSUMMATION OF A TRANSACTION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
PENDING OR AN EVENT HAS OCCURRED, WHICH NEGOTIATION, CONSUMMATION OR EVENT WOULD
REQUIRE ADDITIONAL DISCLOSURE BY THE COMPANY IN A REGISTRATION STATEMENT OF
MATERIAL INFORMATION WHICH THE COMPANY HAS A BONA FIDE BUSINESS PURPOSE FOR
KEEPING CONFIDENTIAL AND THE NONDISCLOSURE OF WHICH IN THE REGISTRATION
STATEMENT MIGHT CAUSE THE REGISTRATION STATEMENT TO FAIL TO COMPLY WITH
APPLICABLE DISCLOSURE REQUIREMENTS (A “MATERIALITY NOTICE”), HOLDER AGREES THAT
IT WILL IMMEDIATELY DISCONTINUE OFFERS AND SALES OF THE REGISTRABLE SECURITIES
UNDER THE REGISTRATION STATEMENT UNTIL HOLDER RECEIVES COPIES OF A SUPPLEMENTED
OR AMENDED PROSPECTUS THAT CORRECTS THE MISSTATEMENT(S) OR OMISSION(S) REFERRED
TO ABOVE AND RECEIVES NOTICE THAT ANY POST-EFFECTIVE AMENDMENT HAS BECOME
EFFECTIVE; PROVIDED, THAT THE COMPANY MAY DELAY, SUSPEND OR WITHDRAW THE
REGISTRATION STATEMENT FOR SUCH REASON FOR NO MORE THAN SIXTY (60) DAYS AFTER
DELIVERY OF THE MATERIALITY NOTICE AT ANY ONE TIME. IF SO DIRECTED BY THE
COMPANY, HOLDER WILL DELIVER TO THE COMPANY ALL COPIES OF THE PROSPECTUS
COVERING THE REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF ANY
MATERIALITY NOTICE.


 


3.3  QUALIFICATION.  THE COMPANY AGREES TO USE ITS BEST EFFORTS TO REGISTER OR
QUALIFY THE REGISTRABLE SECURITIES BY THE TIME THE APPLICABLE REGISTRATION
STATEMENT IS

 

3

--------------------------------------------------------------------------------


 


DECLARED EFFECTIVE BY THE COMMISSION UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS OF SUCH JURISDICTIONS AS HOLDER SHALL REASONABLY REQUEST IN
WRITING, TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION EFFECTIVE DURING THE
PERIOD SUCH REGISTRATION STATEMENT IS REQUIRED TO BE KEPT EFFECTIVE OR DURING
THE PERIOD OFFERS OR SALES ARE BEING MADE BY HOLDER AFTER DELIVERY OF A
REGISTRATION NOTICE TO THE COMPANY, WHICHEVER IS SHORTER, AND TO DO ANY AND ALL
OTHER ACTS AND THINGS WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE
HOLDER TO CONSUMMATE THE DISPOSITION IN EACH SUCH JURISDICTION OF THE
REGISTRABLE SECURITIES OWNED BY HOLDER; PROVIDED, HOWEVER, THAT THE COMPANY
SHALL NOT BE REQUIRED TO (X) QUALIFY GENERALLY TO DO BUSINESS IN ANY
JURISDICTION OR TO REGISTER AS A BROKER OR DEALER IN SUCH JURISDICTION WHERE IT
WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SECTION 3.3, (Y) SUBJECT
ITSELF TO TAXATION IN ANY SUCH JURISDICTION OR (Z) SUBMIT TO THE GENERAL SERVICE
OF PROCESS IN ANY SUCH JURISDICTION.


 


3.4  WHENEVER THE COMPANY IS REQUIRED TO EFFECT THE REGISTRATION OF REDEMPTION
SHARES UNDER THE ACT PURSUANT TO SECTION 3.1 OF THIS AGREEMENT, SUBJECT TO
SECTION 3.2 HEREOF, THE COMPANY SHALL:


 


(A)  PREPARE AND FILE WITH THE COMMISSION (AS SOON AS REASONABLY PRACTICAL AFTER
RECEIVING THE REGISTRATION NOTICE, AND IN ANY EVENT WITHIN 60 DAYS AFTER RECEIPT
OF SUCH REGISTRATION NOTICE) THE REQUISITE REGISTRATION STATEMENT TO EFFECT SUCH
REGISTRATION, WHICH REGISTRATION STATEMENT SHALL COMPLY AS TO FORM IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE APPLICABLE FORM AND INCLUDE ALL
FINANCIAL STATEMENTS REQUIRED BY THE COMMISSION TO BE FILED THEREWITH, AND THE
COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO BECOME EFFECTIVE; PROVIDED, HOWEVER, THAT BEFORE FILING A
REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO,
OR COMPARABLE STATEMENTS UNDER SECURITIES OR BLUE SKY LAWS OF ANY JURISDICTION,
THE COMPANY SHALL (I) PROVIDE HOLDER WITH AN ADEQUATE AND APPROPRIATE
OPPORTUNITY TO PARTICIPATE IN THE PREPARATION OF SUCH REGISTRATION STATEMENT AND
EACH PROSPECTUS INCLUDED THEREIN (AND EACH AMENDMENT OR SUPPLEMENT THERETO OR
COMPARABLE STATEMENT) TO BE FILED WITH THE COMMISSION AND (II) NOT FILE ANY SUCH
REGISTRATION STATEMENT OR PROSPECTUS (OR AMENDMENT OR SUPPLEMENT THERETO OR
COMPARABLE STATEMENT) WITH THE COMMISSION TO WHICH HOLDER’S COUNSEL OR ANY
UNDERWRITER SHALL HAVE REASONABLY OBJECTED ON THE GROUNDS THAT SUCH FILING DOES
NOT COMPLY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE ACT OR OF THE
RULES OR REGULATIONS THEREUNDER;


 


(B)  PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS
MAY BE NECESSARY (I) TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AND (II) TO
COMPLY WITH THE PROVISIONS OF THE ACT WITH RESPECT TO THE DISPOSITION OF THE
REDEMPTION SHARES COVERED BY SUCH REGISTRATION STATEMENT, IN EACH CASE UNTIL
SUCH TIME AS ALL OF SUCH REDEMPTION SHARES HAVE BEEN DISPOSED OF IN ACCORDANCE
WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER(S) THEREOF SET FORTH IN
SUCH REGISTRATION STATEMENT; PROVIDED, THAT EXCEPT WITH RESPECT TO ANY SHELF
REGISTRATION, SUCH PERIOD NEED NOT EXTEND BEYOND NINE MONTHS AFTER THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT; AND PROVIDED FURTHER, THAT WITH RESPECT TO
ANY SHELF REGISTRATION, SUCH PERIOD NEED NOT EXTEND BEYOND THE TIME

 

4

--------------------------------------------------------------------------------


 


PERIOD PROVIDED IN SECTION 3.1(A), AND WHICH PERIODS, IN ANY EVENT, SHALL
TERMINATE WHEN ALL THE REDEMPTION SHARES COVERED BY SUCH REGISTRATION STATEMENT
HAVE BEEN SOLD (BUT NOT BEFORE THE EXPIRATION OF THE TIME PERIOD REFERRED TO IN
SECTION 4(3) OF THE ACT AND RULE 174 THEREUNDER, IF APPLICABLE);


 


(C)  FURNISH, WITHOUT CHARGE, TO THE HOLDER AND EACH UNDERWRITER, IF ANY, OF THE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, SUCH NUMBER OF COPIES OF SUCH
REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE
INCLUDING ALL EXHIBITS), AND THE PROSPECTUS INCLUDED IN SUCH REGISTRATION
STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS) IN CONFORMITY WITH THE
REQUIREMENTS OF THE ACT, AND OTHER DOCUMENTS, AS THE HOLDER AND SUCH UNDERWRITER
MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE PUBLIC SALE OR OTHER
DISPOSITION OF THE REDEMPTION SHARES OWNED BY THE HOLDER;


 


(D)  PRIOR TO ANY PUBLIC OFFERING OF REDEMPTION SHARES, USE ITS REASONABLE BEST
EFFORTS TO REGISTER OR QUALIFY THE REDEMPTION SHARES COVERED BY SUCH
REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS AS THE HOLDER OR THE SOLE OR LEAD MANAGING UNDERWRITER, IF ANY,
MAY REASONABLY REQUEST TO ENABLE THE HOLDER TO CONSUMMATE THE DISPOSITION IN
SUCH JURISDICTIONS OF THE REDEMPTION SHARES OWNED BY THE HOLDER AND TO CONTINUE
SUCH REGISTRATION OR QUALIFICATION IN EFFECT IN EACH SUCH JURISDICTION FOR AS
LONG AS SUCH REGISTRATION STATEMENT REMAINS IN EFFECT (INCLUDING THROUGH NEW
FILINGS OR AMENDMENTS OR RENEWALS), AND DO ANY AND ALL OTHER ACTS AND THINGS
WHICH MAY BE NECESSARY OR ADVISABLE TO ENABLE THE HOLDER TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REDEMPTION SHARES OWNED BY IT;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY
GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS SECTION, (II) SUBJECT ITSELF TO TAXATION IN ANY
SUCH JURISDICTION OR (III) CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH
JURISDICTION;


 


(E)  PROMPTLY NOTIFY THE HOLDER AND THE SOLE OR LEAD MANAGING UNDERWRITER, IF
ANY: (I) WHEN THE REGISTRATION STATEMENT, ANY PRE-EFFECTIVE AMENDMENT, THE
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT RELATED THERETO OR POST-EFFECTIVE
AMENDMENT TO THE REGISTRATION STATEMENT HAS BEEN FILED, AND, WITH RESPECT TO THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME
EFFECTIVE, (II) OF ANY REQUEST BY THE COMMISSION OR ANY STATE SECURITIES OR BLUE
SKY AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO THE REGISTRATION STATEMENT OR THE
PROSPECTUS RELATED THERETO OR FOR ADDITIONAL INFORMATION, (III) OF THE ISSUANCE
BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR THE INITIATION OR THREAT OF ANY PROCEEDINGS FOR THAT
PURPOSE, (IV) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OF ANY REDEMPTION SHARES FOR SALE UNDER THE
SECURITIES OR BLUE SKY LAWS OF ANY JURISDICTION OR THE INITIATION OF ANY
PROCEEDING FOR SUCH PURPOSE, (V) OF THE EXISTENCE OF ANY FACT OF WHICH THE
COMPANY BECOMES AWARE OR THE HAPPENING OF ANY EVENT WHICH RESULTS IN (A) THE
REGISTRATION STATEMENT CONTAINING AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTING TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE ANY STATEMENTS THEREIN NOT

 

5

--------------------------------------------------------------------------------


 


MISLEADING OR (B) THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT
CONTAINING AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTING TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE ANY STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING AND (VI) OF THE COMPANY’S REASONABLE DETERMINATION THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE OR
THAT THERE EXIST CIRCUMSTANCES NOT YET DISCLOSED TO THE PUBLIC WHICH MAKE
FURTHER SALES UNDER SUCH REGISTRATION STATEMENT INADVISABLE PENDING SUCH
DISCLOSURE AND POST-EFFECTIVE AMENDMENT; AND, IF THE NOTIFICATION RELATES TO AN
EVENT DESCRIBED IN ANY OF THE CLAUSES (V) OR (VI) OF THIS SECTION 3.4(E),
SUBJECT TO SECTION 3.2, THE COMPANY SHALL PROMPTLY PREPARE A SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT OR RELATED PROSPECTUS OR
ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED
DOCUMENT SO THAT (1) SUCH REGISTRATION STATEMENT SHALL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING AND
(2) AS THEREAFTER DELIVERED TO THE PURCHASERS OF THE REDEMPTION SHARES BEING
SOLD THEREUNDER, SUCH PROSPECTUS SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING (AND SHALL FURNISH TO THE HOLDER AND
EACH UNDERWRITER, IF ANY, A REASONABLE NUMBER OF COPIES OF SUCH PROSPECTUS SO
SUPPLEMENTED OR AMENDED); AND IF THE NOTIFICATION RELATES TO AN EVENT DESCRIBED
IN CLAUSES (II) THROUGH (IV) OF THIS SECTION 3.4(E), THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO REMEDY SUCH MATTERS;


 


(F)  MAKE REASONABLY AVAILABLE FOR INSPECTION BY THE HOLDER, ANY SOLE OR LEAD
MANAGING UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH
REGISTRATION STATEMENT, HOLDER’S COUNSEL AND ANY ATTORNEY, ACCOUNTANT OR OTHER
AGENT RETAINED BY ANY SUCH SELLER OR ANY UNDERWRITER MATERIAL FINANCIAL AND
OTHER RELEVANT INFORMATION CONCERNING THE BUSINESS AND OPERATIONS OF THE COMPANY
AND THE PROPERTIES OF THE COMPANY AND ANY SUBSIDIARIES THEREOF AS MAY BE IN
EXISTENCE AT SUCH TIME AS SHALL BE NECESSARY, IN THE REASONABLE OPINION OF SUCH
HOLDER’S AND SUCH UNDERWRITERS’ RESPECTIVE COUNSEL, TO ENABLE THEM TO CONDUCT A
REASONABLE INVESTIGATION WITHIN THE MEANING OF THE ACT, AND CAUSE THE COMPANY’S
AND ANY SUBSIDIARIES’ OFFICERS, DIRECTORS AND EMPLOYEES, AND THE INDEPENDENT
PUBLIC ACCOUNTANTS OF THE COMPANY, TO SUPPLY SUCH INFORMATION AS MAY BE
REASONABLY REQUESTED BY ANY SUCH PARTIES IN CONNECTION WITH SUCH REGISTRATION
STATEMENT;


 


(G)  OBTAIN AN OPINION FROM THE COMPANY’S COUNSEL AND A “COLD COMFORT” LETTER
FROM THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED THE
COMPANY’S FINANCIAL STATEMENTS INCLUDED OR INCORPORATED BY REFERENCE IN SUCH
REGISTRATION STATEMENT IN CUSTOMARY FORM AND COVERING SUCH MATTERS AS ARE
CUSTOMARILY COVERED BY SUCH OPINIONS AND “COLD COMFORT” LETTERS DELIVERED TO
UNDERWRITERS IN UNDERWRITTEN PUBLIC OFFERINGS, WHICH OPINION AND LETTER SHALL BE
REASONABLY SATISFACTORY TO THE SOLE OR LEAD MANAGING UNDERWRITER, IF ANY, AND TO
THE HOLDER, AND FURNISH TO THE HOLDER PARTICIPATING IN THE OFFERING AND TO EACH
UNDERWRITER, IF ANY, A COPY OF SUCH

 

6

--------------------------------------------------------------------------------


 


OPINION AND LETTER ADDRESSED TO THE HOLDER (IN THE CASE OF THE OPINION) AND
UNDERWRITER (IN THE CASE OF THE OPINION AND THE “COLD COMFORT” LETTER);


 


(H)  IN THE CASE OF AN UNDERWRITTEN OFFERING, MAKE GENERALLY AVAILABLE TO ITS
SECURITY HOLDERS AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN
EIGHTEEN MONTHS AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT (AS
DEFINED IN RULE 158(C)), AN EARNINGS STATEMENT OF THE COMPANY AND ITS
SUBSIDIARIES (WHICH NEED NOT BE AUDITED) COMPLYING WITH SECTION 11(A) OF THE ACT
AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER (INCLUDING, AT THE
OPTION OF THE COMPANY, RULE 158);


 


(I)  USE ITS REASONABLE BEST EFFORTS TO CAUSE ALL SUCH REDEMPTION SHARES TO BE
LISTED (I) ON THE NATIONAL SECURITIES EXCHANGE ON WHICH THE COMPANY’S COMMON
SHARES ARE THEN LISTED OR (II) IF COMMON SHARES OF THE COMPANY ARE NOT AT THE
TIME LISTED ON ANY NATIONAL SECURITIES EXCHANGE (OR IF THE LISTING OF REDEMPTION
SHARES IS NOT PERMITTED UNDER THE RULES OF SUCH NATIONAL SECURITIES EXCHANGE ON
WHICH THE COMPANY’S COMMON SHARES ARE THEN LISTED), ON ANOTHER NATIONAL
SECURITIES EXCHANGE;


 


(J)  FURNISH TO THE HOLDER AND THE SOLE OR LEAD MANAGING UNDERWRITER, IF ANY,
WITHOUT CHARGE, AT LEAST ONE MANUALLY SIGNED COPY OF THE REGISTRATION STATEMENT
AND ANY POST-EFFECTIVE AMENDMENTS THERETO, INCLUDING FINANCIAL STATEMENTS AND
SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE AND ALL EXHIBITS
(INCLUDING THOSE DEEMED TO BE INCORPORATED BY REFERENCE);


 


(K)  IF REQUESTED BY THE SOLE OR LEAD MANAGING UNDERWRITER OR THE HOLDER OF
REDEMPTION SHARES, INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT SUCH INFORMATION CONCERNING THE HOLDER, THE UNDERWRITERS OR THE
INTENDED METHOD OF DISTRIBUTION AS THE SOLE OR LEAD MANAGING UNDERWRITER OR THE
HOLDER REASONABLY REQUESTS TO BE INCLUDED THEREIN AND AS IS APPROPRIATE IN THE
REASONABLE JUDGMENT OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, INFORMATION
WITH RESPECT TO THE NUMBER OF REDEMPTION SHARES BEING SOLD TO THE UNDERWRITERS,
THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH UNDERWRITERS AND ANY OTHER TERMS
OF THE UNDERWRITTEN OFFERING OF THE REDEMPTION SHARES TO BE SOLD IN SUCH
OFFERING; AND


 


(L)  USE ITS REASONABLE BEST EFFORTS TO TAKE ALL OTHER STEPS NECESSARY TO
EXPEDITE OR FACILITATE THE REGISTRATION AND DISPOSITION OF THE REDEMPTION SHARES
CONTEMPLATED HEREBY, INCLUDING OBTAINING NECESSARY GOVERNMENTAL APPROVALS AND
EFFECTING REQUIRED FILINGS; ENTERING INTO CUSTOMARY AGREEMENTS (INCLUDING
CUSTOMARY UNDERWRITING AGREEMENTS, IF THE PUBLIC OFFERING IS UNDERWRITTEN);
COOPERATING WITH THE HOLDER AND ANY UNDERWRITERS IN CONNECTION WITH ANY FILINGS
REQUIRED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (THE “NASD”);
PROVIDING APPROPRIATE CERTIFICATES NOT BEARING RESTRICTIVE LEGENDS REPRESENTING
THE REDEMPTION SHARES; AND PROVIDING A CUSIP NUMBER AND MAINTAINING A TRANSFER
AGENT AND REGISTRAR FOR THE REDEMPTION SHARES.


 


3.5  INDEMNIFICATION BY THE COMPANY.  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS THE HOLDER AND EACH PERSON, IF ANY, WHO CONTROLS THE HOLDER WITHIN THE

 

7

--------------------------------------------------------------------------------


 


MEANING OF SECTION 15 OF THE ACT OR SECTION 20 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), AS FOLLOWS:


 

(I)  AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER,
AS INCURRED, ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT (OR ANY
AMENDMENT THERETO) PURSUANT TO WHICH THE REGISTRABLE SECURITIES WERE REGISTERED
UNDER THE ACT, INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, OR THE
OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING OR ARISING
OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT
THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, OR THE
OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING;

 

(II)  AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER,
AS INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN SETTLEMENT OF ANY
LITIGATION, OR INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY,
COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER BASED UPON ANY SUCH UNTRUE
STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION, IF SUCH
SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF THE COMPANY; AND

 

(III)  AGAINST ANY AND ALL EXPENSE WHATSOEVER, AS INCURRED (INCLUDING REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL), REASONABLY INCURRED IN INVESTIGATING,
PREPARING OR DEFENDING AGAINST ANY LITIGATION, OR INVESTIGATION OR PROCEEDING BY
ANY GOVERNMENTAL AGENCY OR BODY, COMMENCED OR THREATENED, IN EACH CASE WHETHER
OR NOT A PARTY, OR ANY CLAIM WHATSOEVER BASED UPON ANY SUCH UNTRUE STATEMENT OR
OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION, TO THE EXTENT THAT
ANY SUCH EXPENSE IS NOT PAID UNDER SUBPARAGRAPH (I) OR (II) ABOVE;

 

provided, however, that the indemnity provided pursuant to this Section 3.5 does
not apply with respect to any loss, liability, claim, damage or expense to the
extent arising out of (A) any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company by the Holder expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto) or (B) the Holder’s failure to deliver an
amended or supplemental Prospectus provided to the Holder by the Company if such
loss, liability, claim, damage or expense would not have arisen had such
delivery occurred.

 

8

--------------------------------------------------------------------------------


 


3.6  INDEMNIFICATION BY THE HOLDER.  THE HOLDER (AND EACH PERMITTED ASSIGNEE OF
THE HOLDER, ON A SEVERAL BASIS) AGREES TO INDEMNIFY AND HOLD HARMLESS THE
COMPANY, AND EACH OF ITS TRUSTEES/DIRECTORS AND OFFICERS (INCLUDING EACH
TRUSTEE/DIRECTOR AND OFFICER OF THE COMPANY WHO SIGNED A REGISTRATION
STATEMENT), AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING
OF SECTION 15 OF THE ACT OR SECTION 20 OF THE EXCHANGE ACT, AS FOLLOWS:


 

(I)  AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER,
AS INCURRED, ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT (OR ANY
AMENDMENT THERETO) PURSUANT TO WHICH THE REGISTRABLE SECURITIES WERE REGISTERED
UNDER THE ACT, INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, OR THE
OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING OR ARISING
OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT
THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, OR THE
OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING;

 

(II)  AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER,
AS INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN SETTLEMENT OF ANY
LITIGATION, OR INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY,
COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER BASED UPON ANY SUCH UNTRUE
STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION, IF SUCH
SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF THE HOLDER; AND

 

(III)  AGAINST ANY AND ALL EXPENSE WHATSOEVER, AS INCURRED (INCLUDING REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL), REASONABLY INCURRED IN INVESTIGATING,
PREPARING OR DEFENDING AGAINST ANY LITIGATION, OR INVESTIGATION OR PROCEEDING BY
ANY GOVERNMENTAL AGENCY OR BODY, COMMENCED OR THREATENED, IN EACH CASE WHETHER
OR NOT A PARTY, OR ANY CLAIM WHATSOEVER BASED UPON ANY SUCH UNTRUE STATEMENT OR
OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION, TO THE EXTENT THAT
ANY SUCH EXPENSE IS NOT PAID UNDER SUBPARAGRAPH (I) OR (II) ABOVE;

 

provided, however, that the indemnity provided pursuant to this Section 3.6
shall only apply with respect to any loss, liability, claim, damage or expense
to the extent arising out of (A) any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
written information furnished to the Company by the Holder expressly for use in
the Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto) or (B) the Holder’s failure to

 

9

--------------------------------------------------------------------------------


 

deliver an amended or supplemental Prospectus provided to the Holder by the
Company if such loss, liability, claim, damage or expense would not have arisen
had such delivery occurred.  Notwithstanding the provisions of this Section 3.6,
the Holder and any permitted assignee shall not be required to indemnify the
Company, its officers, trustees/directors or control persons with respect to any
amount in excess of the amount of the total proceeds to the Holder or such
permitted assignee, as the case may be, from sales of the Registrable Securities
of the Holder under the Registration Statement.

 


3.7  CONDUCT OF INDEMNIFICATION PROCEEDINGS.  AN INDEMNIFIED PARTY HEREUNDER
SHALL GIVE REASONABLY PROMPT NOTICE TO THE INDEMNIFYING PARTY OF ANY ACTION OR
PROCEEDING COMMENCED AGAINST IT IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT
HEREUNDER, BUT FAILURE TO SO NOTIFY THE INDEMNIFYING PARTY (I) SHALL NOT RELIEVE
IT FROM ANY LIABILITY WHICH IT MAY HAVE UNDER THE INDEMNITY AGREEMENT PROVIDED
IN SECTION 3.5 OR 3.6 ABOVE, UNLESS AND TO THE EXTENT IT DID NOT OTHERWISE LEARN
OF SUCH ACTION AND THE LACK OF NOTICE BY THE INDEMNIFIED PARTY RESULTS IN THE
FORFEITURE BY THE INDEMNIFYING PARTY OF SUBSTANTIAL RIGHTS AND DEFENSES, AND
(II) SHALL NOT, IN ANY EVENT, RELIEVE THE INDEMNIFYING PARTY FROM ANY
OBLIGATIONS TO THE INDEMNIFIED PARTY OTHER THAN THE INDEMNIFICATION OBLIGATION
PROVIDED UNDER SECTION 3.5 OR 3.6 ABOVE.  IF THE INDEMNIFYING PARTY SO ELECTS
WITHIN A REASONABLE TIME AFTER RECEIPT OF SUCH NOTICE, THE INDEMNIFYING PARTY
MAY ASSUME THE DEFENSE OF SUCH ACTION OR PROCEEDING AT SUCH INDEMNIFYING PARTY’S
OWN EXPENSE WITH COUNSEL CHOSEN BY THE INDEMNIFYING PARTY AND APPROVED BY THE
INDEMNIFIED PARTY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED,
HOWEVER, THAT THE INDEMNIFYING PARTY WILL NOT SETTLE ANY SUCH ACTION OR
PROCEEDING WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY UNLESS, AS A
CONDITION TO SUCH SETTLEMENT, THE INDEMNIFYING PARTY SECURES THE UNCONDITIONAL
RELEASE OF THE INDEMNIFIED PARTY; AND PROVIDED FURTHER, THAT IF THE INDEMNIFIED
PARTY REASONABLY DETERMINES THAT A CONFLICT OF INTEREST EXISTS WHERE IT IS
ADVISABLE FOR THE INDEMNIFIED PARTY TO BE REPRESENTED BY SEPARATE COUNSEL OR
THAT, UPON ADVICE OF COUNSEL, THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT WHICH
ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY,
THEN THE INDEMNIFYING PARTY SHALL NOT BE ENTITLED TO ASSUME SUCH DEFENSE AND THE
INDEMNIFIED PARTY SHALL BE ENTITLED TO SEPARATE COUNSEL AT THE INDEMNIFYING
PARTY’S EXPENSE.  IF THE INDEMNIFYING PARTY IS NOT ENTITLED TO ASSUME THE
DEFENSE OF SUCH ACTION OR PROCEEDING AS A RESULT OF THE SECOND PROVISO TO THE
PRECEDING SENTENCE, THE INDEMNIFYING PARTY’S COUNSEL SHALL BE ENTITLED TO
CONDUCT THE INDEMNIFYING PARTY’S DEFENSE AND COUNSEL FOR THE INDEMNIFIED PARTY
SHALL BE ENTITLED TO CONDUCT THE DEFENSE OF THE INDEMNIFIED PARTY, IT BEING
UNDERSTOOD THAT BOTH SUCH COUNSEL WILL COOPERATE WITH EACH OTHER TO CONDUCT THE
DEFENSE OF SUCH ACTION OR PROCEEDING AS EFFICIENTLY AS POSSIBLE.  IF THE
INDEMNIFYING PARTY IS NOT SO ENTITLED TO ASSUME THE DEFENSE OF SUCH ACTION OR
DOES NOT ASSUME SUCH DEFENSE, AFTER HAVING RECEIVED THE NOTICE REFERRED TO IN
THE FIRST SENTENCE OF THIS PARAGRAPH, THE INDEMNIFYING PARTY WILL PAY THE
REASONABLE FEES AND EXPENSES OF COUNSEL FOR THE INDEMNIFIED PARTY.  IN SUCH
EVENT, HOWEVER, THE INDEMNIFYING PARTY WILL NOT BE LIABLE FOR ANY SETTLEMENT
EFFECTED WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFYING PARTY.  IF AN
INDEMNIFYING PARTY IS ENTITLED TO ASSUME, AND ASSUMES, THE DEFENSE OF SUCH
ACTION OR PROCEEDING IN ACCORDANCE WITH THIS PARAGRAPH, THE INDEMNIFYING PARTY
SHALL NOT BE LIABLE FOR ANY FEES AND EXPENSES OF COUNSEL FOR THE INDEMNIFIED
PARTY INCURRED THEREAFTER IN CONNECTION WITH SUCH ACTION OR PROCEEDING.

 

10

--------------------------------------------------------------------------------


 


3.8  CONTRIBUTION.  IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENT PROVIDED FOR IN SECTIONS 3.5 AND
3.6 ABOVE IS FOR ANY REASON HELD TO BE UNENFORCEABLE BY THE INDEMNIFIED PARTY
ALTHOUGH APPLICABLE IN ACCORDANCE WITH ITS TERMS, THE COMPANY AND THE HOLDER
SHALL CONTRIBUTE TO THE AGGREGATE LOSSES, LIABILITIES, CLAIMS, DAMAGES AND
EXPENSES OF THE NATURE CONTEMPLATED BY SUCH INDEMNITY AGREEMENT INCURRED BY THE
COMPANY AND THE HOLDER, (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND THE HOLDER ON THE OTHER, IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OR (II) IF THE ALLOCATION PROVIDED BY
CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE FAULT OF, BUT ALSO THE RELATIVE
BENEFITS TO, THE COMPANY ON THE ONE HAND AND THE HOLDER ON THE OTHER, IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE BENEFITS TO THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THE
TOTAL PROCEEDS RECEIVED BY THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN
CONNECTION WITH THE OFFERING TO WHICH SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR EXPENSES RELATE.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT, HAS
BEEN MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, THE INDEMNIFYING PARTY OR
THE INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION.


 

The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 3.8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 3.8, the Holder shall not be
required to contribute any amount in excess of the amount of the total proceeds
to the Holder from sales of the Registrable Securities of the Holder under the
Registration Statement.

 

Notwithstanding the foregoing, no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 3.8, each person, if any, who
controls the Holder within the meaning of Section 15 of the Act shall have the
same rights to contribution as the Holder, and each trustee/director of the
Company, each officer of the Company who signed a Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Act shall have the same rights to contribution as the Company.

 

11

--------------------------------------------------------------------------------


 


SECTION 4.  EXPENSES


 

The Company shall pay all expenses incident to the performance by the Company of
the Company’s registration obligations under Sections 2 and 3, including (i) all
stock exchange, Commission and state securities registration, listing and filing
fees, (ii) all expenses incurred in connection with the preparation, printing
and distributing of any Issuer Registration Statement or Registration Statement
and Prospectus and (iii) fees and disbursements of counsel for the Company and
of the independent public accountants of the Company.  The Holder shall be
responsible for the payment of any brokerage and sales commissions, fees and
disbursements of the Holder’s counsel, accountants and other advisors and any
transfer taxes relating to the sale or disposition of the Registrable Securities
by the Holder pursuant to Section 3 or otherwise.

 


SECTION 5.  RULE 144 COMPLIANCE


 

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Act and the Exchange Act
so as to enable the Holder to sell Registrable Securities pursuant to Rule 144
under the Act.  In connection with any sale, transfer or other disposition by
the Holder of any Registrable Securities pursuant to Rule 144 under the Act, the
Company shall cooperate with the Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such names as Holder may
reasonably request at least ten (10) Business Days prior to any sale of
Registrable Securities hereunder.

 


SECTION 6.  MISCELLANEOUS


 


6.1  INTEGRATION; AMENDMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS SET FORTH HEREIN AND
SUPERSEDES AND RENDERS OF NO FORCE AND EFFECT ALL PRIOR ORAL OR WRITTEN
AGREEMENTS, COMMITMENTS AND UNDERSTANDINGS AMONG THE PARTIES WITH RESPECT TO THE
MATTERS SET FORTH HEREIN. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NO AMENDMENT, MODIFICATION OR DISCHARGE OF THIS AGREEMENT SHALL BE
VALID OR BINDING UNLESS SET FORTH IN WRITING AND DULY EXECUTED BY THE COMPANY
AND THE HOLDER.


 


6.2  WAIVERS.  NO WAIVER BY A PARTY HERETO SHALL BE EFFECTIVE UNLESS MADE IN A
WRITTEN INSTRUMENT DULY EXECUTED BY THE PARTY AGAINST WHOM SUCH WAIVER IS SOUGHT
TO BE ENFORCED, AND ONLY TO THE EXTENT SET FORTH IN SUCH INSTRUMENT.  NEITHER
THE WAIVER BY ANY OF THE PARTIES HERETO OF A BREACH OR A DEFAULT UNDER ANY OF
THE PROVISIONS OF THIS AGREEMENT, NOR THE FAILURE OF ANY OF THE PARTIES, ON ONE
OR MORE OCCASIONS, TO ENFORCE ANY OF THE PROVISIONS OF THIS AGREEMENT OR TO
EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL THEREAFTER BE CONSTRUED AS A
WAIVER OF ANY SUBSEQUENT BREACH OR DEFAULT OF A SIMILAR NATURE, OR AS A WAIVER
OF ANY SUCH PROVISIONS, RIGHTS OR PRIVILEGES HEREUNDER.

 

12

--------------------------------------------------------------------------------


 


6.3  ASSIGNMENT; SUCCESSORS AND ASSIGNS.  THIS AGREEMENT AND THE RIGHTS GRANTED
HEREUNDER MAY NOT BE ASSIGNED BY THE HOLDER WITHOUT THE WRITTEN CONSENT OF THE
COMPANY; PROVIDED, HOWEVER, THAT THE HOLDER MAY ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER, FOLLOWING AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO
THE COMPANY, (I) TO THE DIRECT EQUITY OWNERS (E.G., PARTNERS OR MEMBERS) OR
BENEFICIARIES IN CONNECTION WITH A DISTRIBUTION OF THE HOLDER’S UNITS TO ITS
EQUITY OWNERS OR BENEFICIARIES AND (II) TO A PERMITTED TRANSFEREE IN CONNECTION
WITH A TRANSFER OF THE HOLDER’S UNITS IN ACCORDANCE WITH THE TERMS OF THE
PARTNERSHIP AGREEMENT, IF, IN THE CASE OF (I) AND (II) ABOVE, SUCH PERSONS AGREE
IN WRITING TO BE BOUND BY ALL OF THE PROVISIONS HEREOF.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS
OF ALL OF THE PARTIES HERETO.


 


6.4  BURDEN AND BENEFIT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS, PERSONAL
AND LEGAL REPRESENTATIVES, SUCCESSORS AND, SUBJECT TO SECTION 6.3 ABOVE,
ASSIGNS.


 


6.5  NOTICES.  ALL NOTICES CALLED FOR UNDER THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN UPON RECEIPT IF DELIVERED PERSONALLY OR BY FACSIMILE
TRANSMISSION AND FOLLOWED PROMPTLY BY MAIL, OR MAILED BY REGISTERED OR CERTIFIED
MAIL (RETURN RECEIPT REQUESTED), POSTAGE PREPAID, TO THE PARTIES AT THE
ADDRESSES SET FORTH BELOW THEIR NAMES IN SCHEDULE A HERETO, OR TO ANY OTHER
ADDRESS OR ADDRESSEE AS ANY PARTY ENTITLED TO RECEIVE NOTICE UNDER THIS
AGREEMENT SHALL DESIGNATE, FROM TIME TO TIME, TO THE OTHERS IN THE MANNER
PROVIDED IN THIS SECTION 6.5 FOR THE SERVICE OF NOTICES; PROVIDED, HOWEVER, THAT
NOTICES OF A CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT THEREOF. 
ANY NOTICE DELIVERED TO THE PARTY HERETO TO WHOM IT IS ADDRESSED SHALL BE DEEMED
TO HAVE BEEN GIVEN AND RECEIVED ON THE DAY IT WAS RECEIVED; PROVIDED, HOWEVER,
THAT IF SUCH DAY IS NOT A BUSINESS DAY THEN THE NOTICE SHALL BE DEEMED TO HAVE
BEEN GIVEN AND RECEIVED ON THE BUSINESS DAY NEXT FOLLOWING SUCH DAY AND IF ANY
PARTY REJECTS DELIVERY OF ANY NOTICE ATTEMPTED TO BE GIVEN HEREUNDER, DELIVERY
SHALL BE DEEMED GIVEN ON THE DATE OF SUCH REJECTION.  ANY NOTICE SENT BY
FACSIMILE TRANSMISSION SHALL BE DEEMED TO HAVE BEEN GIVEN AND RECEIVED ON THE
BUSINESS DAY NEXT FOLLOWING THE TRANSMISSION.


 


6.6  SPECIFIC PERFORMANCE.  THE PARTIES HERETO ACKNOWLEDGE THAT THE OBLIGATIONS
UNDERTAKEN BY THEM HEREUNDER ARE UNIQUE AND THAT THERE WOULD BE NO ADEQUATE
REMEDY AT LAW IF EITHER PARTY FAILS TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER,
AND ACCORDINGLY AGREE THAT EACH PARTY, IN ADDITION TO ANY OTHER REMEDY TO WHICH
IT MAY BE ENTITLED AT LAW OR IN EQUITY, SHALL BE ENTITLED TO (I) COMPEL SPECIFIC
PERFORMANCE OF THE OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE OTHER PARTY
UNDER THIS AGREEMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND (II) OBTAIN PRELIMINARY INJUNCTIVE RELIEF TO SECURE SPECIFIC
PERFORMANCE AND TO PREVENT A BREACH OR CONTEMPLATED BREACH OF THIS AGREEMENT IN
ANY COURT OF THE UNITED STATES OR ANY STATE THEREOF HAVING JURISDICTION.


 


6.7  GOVERNING LAW.  THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO, AND ANY CLAIMS OR DISPUTES RELATING THERETO, SHALL BE GOVERNED BY AND

 

13

--------------------------------------------------------------------------------


 


CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT NOT
INCLUDING THE CHOICE OF LAW RULES THEREOF.


 


6.8  HEADINGS.  SECTION AND SUBSECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY, SHALL NOT BE DEEMED TO BE A PART OF
THIS AGREEMENT FOR ANY PURPOSE, AND SHALL NOT IN ANY WAY DEFINE OR AFFECT THE
MEANING, CONSTRUCTION OR SCOPE OF ANY OF THE PROVISIONS HEREOF.


 


6.9  PRONOUNS.  ALL PRONOUNS AND ANY VARIATIONS THEREOF SHALL BE DEEMED TO REFER
TO THE MASCULINE, FEMININE, NEUTER, SINGULAR OR PLURAL, AS THE IDENTITY OF THE
PERSON OR ENTITY MAY REQUIRE.


 


6.10  EXECUTION IN COUNTERPARTS.  TO FACILITATE EXECUTION, THIS AGREEMENT MAY BE
EXECUTED IN AS MANY COUNTERPARTS AS MAY BE REQUIRED.  IT SHALL NOT BE NECESSARY
THAT THE SIGNATURE OF OR ON BEHALF OF EACH PARTY APPEARS ON EACH COUNTERPART,
BUT IT SHALL BE SUFFICIENT THAT THE SIGNATURE OF OR ON BEHALF OF EACH PARTY
APPEARS ON ONE OR MORE OF THE COUNTERPARTS.  ALL COUNTERPARTS SHALL COLLECTIVELY
CONSTITUTE A SINGLE AGREEMENT.  IT SHALL NOT BE NECESSARY IN ANY PROOF OF THIS
AGREEMENT TO PRODUCE OR ACCOUNT FOR MORE THAN A NUMBER OF COUNTERPARTS
CONTAINING THE RESPECTIVE SIGNATURES OF OR ON BEHALF OF BOTH OF THE PARTIES.


 


6.11  SEVERABILITY.  IF FULFILLMENT OF ANY PROVISION OF THIS AGREEMENT, AT THE
TIME SUCH FULFILLMENT SHALL BE DUE, SHALL TRANSCEND THE LIMIT OF VALIDITY
PRESCRIBED BY LAW, THEN THE OBLIGATION TO BE FULFILLED SHALL BE REDUCED TO THE
LIMIT OF SUCH VALIDITY; AND IF ANY CLAUSE OR PROVISION CONTAINED IN THIS
AGREEMENT OPERATES OR WOULD OPERATE TO INVALIDATE THIS AGREEMENT, IN WHOLE OR IN
PART, THEN SUCH CLAUSE OR PROVISION ONLY SHALL BE HELD INEFFECTIVE, AS THOUGH
NOT HEREIN CONTAINED, AND THE REMAINDER OF THIS AGREEMENT SHALL REMAIN OPERATIVE
AND IN FULL FORCE AND EFFECT.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date first hereinabove set forth.

 

 

VORNADO REALTY TRUST

 

 

 

 

 

By:

  /s/ Joseph Macnow

 

 

Name:

Joseph Macnow

 

 

Title:

Executive Vice President—

 

 

 

Finance and Administration,

 

 

 

Chief Financial Officer

 

 

 

 

 

GSEP 2004 REALTY CORP.

 

 

 

By:

  /s/ Eric Lane

 

 

Name:

Eric Lane

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

Vornado Realty Trust

210 Route 4 East

Paramus, New Jersey 07652

Attention: Executive Vice President, Finance and Administration

Facsimile: 201-587-0600

 

GSEP 2004 Realty Corp.

Goldman Sachs 2004 Exchange Place Fund, L.P.

c/o Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

Facsimile Number:  (212) 357-9429
Attention:  Eric Lane

 

--------------------------------------------------------------------------------

 